Form of Drilling and Operating Agreement This Agreement is entered into by and between Rockies Region 2006 Limited Partnership, hereinafter designated and referred to as the "Partnership," and Petroleum Development Corporation, hereinafter referred to and designated as "PDC." Whereas, the parties to this Agreement desire to enter into an agreement to explore and develop certain Prospects for the production of oil and gas as hereinafter provided, It is agreed as follows: ARTICLE I DEFINITIONS As used in this Agreement, the following words and terms shall be defined as follows: A.The term "oil and gas" shall mean oil, natural gas, casing head gas, gas condensate, and all other liquid or gaseous hydrocarbons and other marketable substances produced therewith, unless an intent to limit the inclusiveness of this term is specifically stated. B.The term "Prospect" shall be deemed to consist of the drilling or spacing unit on which the well will be drilled by the Partnership which is the minimum area permitted by state law or local practice on which one well may be drilled. C."Royalty" shall mean a fractional undivided interest in the production of oil and gas wells, or the proceeds therefrom to be received free and clear of all costs of development, operations or maintenance. D."Overriding royalty" shall mean an interest in the oil and gas produced under a specified oil and gas lease or leases, or the proceeds from the sale thereof, carved out of the working interest, to be received free and clear of all costs of development, operation, or maintenance. E."Proportionate
